Citation Nr: 0617727	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active naval service from September 1986 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was last before the Board in 
December 2003, when it was remanded for further development 
which has now been completed.  


FINDINGS OF FACT

1.  The appellant fractured his right ankle prior to service 
in October 1985; this disability was noted on his enlistment 
medical examination.  

2.  The pre-existing right ankle disability was not 
aggravated during active service, nor was it aggravated by a 
service-connected disability.  

3.  All of the appellant's current right ankle symptoms are 
attributed to a recent postservice injury in 2003.  

4.  The appellant does not currently have hemorrhoids.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right ankle 
disability is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  

2.  Entitlement to service connection for hemorrhoids is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated June 3, 2004.  In this letter, VA 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of the claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claims, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  In fact, he had been advised in 
an earlier letter in December 2002 to send VA copies of any 
relevant evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.   

The appellant has been accorded several VA examinations in 
connection with the current claims, and medical opinions 
concerning the merits of both current claims have been 
obtained.  The representative has argued that VA must obtain 
and review the medical records relevant to the appellant's 
recent right ankle injury in 2003.  However, the appellant 
has not submitted this evidence in response to VA requests 
for all pertinent evidence, nor has he identified the source 
of this medical evidence and submitted the documents to 
enable VA to obtain this evidence for him.  The Court has 
said that the duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence  Wood v. Derwinski, 1 Vet. 
App. 191 (1991) and Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  Otherwise, neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in July 2000.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in December 2005 after the final VCAA letter was 
issued in June 2004 without response by the appellant.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of these 
claims would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that VA has properly processed 
the claims following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306 
(1996); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

At the present time, service connection has been established 
for the postoperative residuals of a left meniscectomy, rated 
10 percent disabling; for left knee arthritis, rated 
10 percent disabling; for the residuals of a left foot 
puncture wound, rated 10 percent disabling; and for 
lumbosacral strain, rated 10 percent disabling.  

The current record reflects private hospital records dating 
from October 1985, at which time the appellant was treated 
for several injuries, including a comminuted fracture of the 
middle and distal right tibia, sustained in a motorcycle 
accident.  

When examined in August 1986 in connection with his 
enlistment in the military, the appellant reported the 
previous right ankle injury, which the examining physicians 
noted and considered to be non-disabling.  In December 1986 
and again in March 1987, following his entry onto active 
duty, he was treated for acute right ankle pain which 
resolved.  X-ray films of the right ankle taken in March 1987 
disclosed no acute abnormality or evidence of arthritis.  
These documented medical treatments all occurred before the 
appellant first injured his left knee in service in December 
1990.  When examined in September 1999, in connection with 
his separation from active service, the appellant reported a 
history of intermittent minor right ankle sprains, which the 
examining physicians again noted and considered to be non-
disabling.  The service medical records reflect no complaints 
or treatments for hemorrhoids.  

VA X-ray studies of the right ankle taken in March 2000, more 
than three years after the appellant's discharge from active 
service in December 1999, first disclosed minimal 
degenerative arthritic changes, as well as evidence of an old 
fracture of the right tibia.  A residual right ankle sprain, 
without any notation of in-service aggravation or aggravation 
by a service-connected disability, was diagnosed on a VA 
medical examination of the appellant at that time; but no 
clinical findings of hemorrhoids were reported on VA 
examination of the appellant in March 2000.  

At the request of the Board, the appellant was again examined 
by a VA orthopedist in November 2005, who also reviewed the 
entire claims file.  This medical expert concluded that all 
of the appellant's current right ankle symptoms were 
attributable to a recent pilon fracture in 2003, which had 
been treated with open reduction and internal fixation; and 
that it was purely speculative to establish any relationship 
between his current symptoms and the pre-service right ankle 
fracture.  In view of the fact that military physicians 
characterized the appellant's right ankle condition as non-
disabling at the time of his entry on to active duty in 1986 
and at the time of his separation from active service in 
1999, it does not appear that this pre-existing right ankle 
disability underwent any aggravation during or as a result of 
his active naval service.  There is likewise no competent 
evidence of record to indicate that the service-connected 
left knee disability, or any other service-connected 
disability, has ever aggravated the appellant's pre-service 
right ankle condition.  In this connection it is noted that 
the appellant's documented medical treatments in service for 
right ankle complaints all occurred prior to his initial left 
knee injury in December 1990.  Moreover, in view of the 
recent intercurrent injury to the right ankle, to which all 
current right ankle symptoms are attributed, obtaining 
medical evidence establishing such aggravation is not a 
reasonable possibility.  Under these circumstances, an 
additional VA examination of the appellant is not warranted.  
See 38 C.F.R. § 3.159(c)(4) and (d).  The representative's 
contentions that the 2003 right ankle fracture represented a 
continuation of the problems "incurred" in service is both 
factually inaccurate and entirely speculative.  As previously 
mentioned, the appellant has not responded to VA requests 
that he submit the medical records pertaining to this 
postservice incident.  Accordingly, the appeal seeking 
service connection for a right ankle disability will be 
denied because a preponderance of the evidence is unfavorable 
to that claim.  

The appellant has not responded to VA requests that he either 
submit or identify evidence to support his claim seeking 
service connection for hemorrhoids, and the service medical 
records do not reflect any medical evidence of hemorrhoids 
during service.  Moreover, no complaints or findings 
indicative of hemorrhoids were reported on a VA general 
medical examination of the appellant in March 2000.  Finally, 
on the most recent VA examination of the appellant in 
November 2005, no physical evidence of external hemorrhoids 
was found, and the appellant refused a rectal examination to 
establish the presence of internal hemorrhoids.  In the 
absence of competent medical evidence of a chronic disability 
in service, of continuous symptoms since service, or of a 
current disability, the appeal seeking service connection for 
hemorrhoids will be denied.  


ORDER

Service connection for a right ankle disability is denied.  

Service connection for hemorrhoids is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


